IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                    NO. AP-76,647


            EX PARTE JIMMIE MARK PARROTT, JR., Applicant


          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 1227343-B IN THE 230TH DISTRICT COURT
                      HARRIS COUNTY



      MEYERS, J., filed a dissenting opinion.

                              DISSENTING OPINION

      By concluding that Applicant must prove harm to obtain relief in a writ of habeas

corpus premised on an illegal-sentence claim, the majority essentially created a new law

without any basis. In effect the majority has done nothing. The majority determined that

Applicant failed to prove harm because he had been previously convicted of other

offenses that support the punishment range within which he was previously admonished

and sentenced. That is not a measure of lack of harm, but just an opinion of how the State
                                                                           Parrott Dissent—2


could have gotten it right. The State is not entitled to do it over and we have no clue as to

whether or not the other final convictions were valid. The habeas judge found that based

on the record there were alternative, prior felony convictions that could have been used to

enhance Applicant’s punishment.

       What right does this judge have to say that these prior convictions were valid?

And where does the majority leave Applicant now?

       Well this guy is now completely out of luck because he cannot appeal this denial

and he cannot file another writ. Yet, there is no final judgment and he is still serving an

illegal sentence. The majority did not correct the problem or substitute another offense to

enhance his punishment, and we do not even know whether any of the alternative prior

felony convictions were valid. Instead of creating new law, the majority should have

vacated the plea.

       With these comments, I respectfully dissent.

                                                  Meyers, J.

Filed: January 9, 2013
Publish